           Case 1:20-cv-00329-NONE-EPG Document 21 Filed 05/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   DONALD AUTEN,                                         Case No.: 1:20-cv-00329-NONE-EPG
12                   Plaintiff,
13
     vs.                                                   ORDER GRANTING PLAINTIFF’S
                                                           MOTION FOR EXTENSION OF TIME AND
14
     COUNTY OF CALAVERAS,                                  CLARIFYING CERTAIN MATTERS
15
                     Defendant                             (ECF Nos. 17, 20)
16

17           Plaintiff Donald Auten (“Plaintiff”) filed the complaint commencing this action in forma
18   pauperis on August 28, 2019. (ECF No. 1).
19           Plaintiff’s complaint was filed in the Sacramento Division of the Eastern District of
20   California. On February 24, 2020, Defendant County of Calaveras moved to dismiss the action
21   or to transfer it to Fresno. (ECF No. 14). On March 4, 2020, Magistrate Judge Allison Claire
22   transferred this action to the Fresno Division under Local Rule 120.1 (ECF No. 17). On March

23   16, 2020, Plaintiff filed a Motion for Clarification. On March 18, 2020, Defendant County of

24   Calaveras moved to dismiss the action. (ECF No. 19). On May 11, 2020, Plaintiff moved for an

25   extension of time to respond to the Motion to Dismiss. (ECF No. 20).

26

27

28                   1
                       The Local Rules for the Eastern District of California are available at
     http://www.caed.uscourts.gov/caednew/assets/File/Local%20Rules%20Effective%202-1-2019(3).pdf.
          Case 1:20-cv-00329-NONE-EPG Document 21 Filed 05/14/20 Page 2 of 2


 1
            The Court begins by considering Plaintiff’s Motion for Clarification. Plaintiff asks for
 2
     “clarification to the Order dated March 3, 2020 signed by Honorable Allison Claire, United
 3
     States Magistrate[] Judge . . . and also clarification to Defend[a]nt’s Notice of Motion for
 4
     Dismissal or Transfer dated February 24, 2020.” (ECF No. 17).
 5
            Defendants moved to dismiss the action or to have the action transferred to Fresno. (ECF
 6
     No. 14). Local Rule 120(d) says:
 7
            All civil and criminal actions and proceedings of every nature and kind
 8          cognizable in the United States District Court for the Eastern District of California
 9          arising in Calaveras, Fresno, Inyo, Kern, Kings, Madera, Mariposa, Merced,
            Stanislaus, Tulare, and Tuolumne counties shall be commenced in the United
10          States District Court sitting in Fresno, California . . . .
11          Under Local Rule 120(f), a judge “may transfer the action to another venue within the

12   District.” That is what Magistrate Judge Allison Claire did with the Intradistrict Transfer. (ECF

13   No. 14). The action is now being heard in the Fresno Division of the Eastern District of

14   California.

15          Plaintiff also asks for an extension of time to respond to Defendant’s Motion to Dismiss

16   and to obtain outside counsel. (ECF No. 20). Plaintiff’s motion is GRANTED.

17          It is HEREBY ORDERED that Plaintiff shall have until July 6, 2020, to respond to

18   Defendant’s Motion to Dismiss, (ECF No. 19).

19
     IT IS SO ORDERED.
20

21      Dated:     May 13, 2020                                /s/
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
